421 F.2d 559
Samuel H. SHEPPARD, Petitioner-Appellant,v.The E.W. SCRIPPS COMPANY, Louis B. Seltzer, Samuel R.Gerber, Respondents-Appellees.
No. 18978.
United States Court of Appeals Sixth Circuit.
Jan. 21, 1970.

Before PECK, McCREE and COMBS, Circuit Judges.

ORDER

1
For reasons set forth in the opinion of this Court filed January 21, 1970, in cause No. 18,977 (Sheppard v. E. W. Scripps Co. et al., 421 F.2d 555), and for the reason that federal jurisdiction does not exist because the requisite diversity of citizenship is not alleged in the complaint herein,


2
It is ordered that the judgment of the District Court be and it hereby is affirmed.